 



EXHIBIT 10.2
PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS
     THIS PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS (“Agreement”) is made and
effective as of the date Seller executes this Agreement (“Effective Date”), by
and between NNN 3500 Maple VF 2003, LLC, a Delaware limited liability company
(“Seller”), and NNN 3500 Maple, LLC, a Delaware limited liability company
(“Buyer”), with reference to the facts set forth below. All terms with initial
capital letters not otherwise defined herein shall have the meanings set forth
in the Defined Terms attached hereto as Exhibit “B” and incorporated herein.
RECITALS
     A. Seller purchased an undivided tenant in common interest in that certain
real property, commonly known as 3500 Maple located in Dallas, Texas, as more
particularly described in Exhibit “A” attached hereto and incorporated herein
and all the improvements situated thereon (“Property”).
     B. Seller desires to sell an undivided interest in the Property to Buyer,
and Buyer desires to buy an undivided interest in the Property from Seller, on
the terms and conditions set forth in this Agreement.
     C. The Property is subject to the Deed of Trust and the other Loan
Documents. Buyer shall assume or acquire the Property subject to the Deed of
Trust and the other Loan Documents.
     NOW, THEREFORE, in consideration of the mutual agreements set forth herein
and for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as set forth below.
     1. Agreement of Purchase and Sale.
          1.1 Purchase, Sale and Purchase Price. In consideration of the
covenants herein contained, Seller hereby agrees to sell, and Buyer hereby
agrees to purchase, a 9.75% undivided tenancy in common interest in the Property
(the “Interest”) at a purchase price (“Purchase Price”) equal to $6,532,500, of
which $1,950,000 shall be Cash paid into Escrow and $4,582,500 shall be
assumption of the Loan on a joint and several basis (based on a total Purchase
Price of $670,000, being $200,000 of equity and $470,000 of assumed debt for
each one percent (1%) undivided interest in the Property to be acquired).

         
/s/ RH
      /s/ LR
 
       
Seller’s Initials
      Buyer’s Initials

          1.2 Payment. Buyer shall pay the Purchase Price as follows:
               1.2.1 Buyer’s Deposit. Buyer will be required, within five
(5) days of executing and returning the Purchase Agreement and Escrow
Instructions, to submit $1.00 of Buyer’s equity investment (“Buyers Deposit”).
Upon Opening of Escrow, Buyer’s Deposit shall be placed by Escrow Agent in a
non-interest bearing account. However, Buyer’s Deposit may be retained by the
Manager (together with interest accrued thereon) as liquidated damages in
accordance with Section 6.1. Buyer shall not receive any interest on Buyer’s
Deposit unless and until Seller accepts Buyer’s offer and the Opening of Escrow
occurs.
               1.2.2 Cash Portion of the Purchase Price. Buyer shall deposit
into Escrow the cash portion of the Purchase Price (“Cash Portion”), plus the
amount, if any, required of Buyer under Section 4 or any other provision of this
Agreement, at least five (5) Business Days before the Close of Escrow.
               1.2.3 Note and Deed of Trust. With respect to the remaining
balance of the Purchase Price (“Loan Portion”), Buyer shall assume or take the
Interest subject to the Deed of Trust and the other Loan Documents pursuant to
the Loan Assumption Documents. In the event Buyer takes title subject to the
loan, Buyer and Seller are aware that terms and conditions contained in said
existing loan of record may provide for payment in

 



--------------------------------------------------------------------------------



 



full and/or modification of terms and conditions therein in the event of sale or
transfer of subject property to another entity, and therefore the parties do
jointly and individually, hold escrow holder free of any and all liability
whatsoever with respect to these instructions if any controversy regarding same
should arise at any future date. Within five (5) days after Seller’s request,
Buyer shall submit applications, financial information and other items required
by the Lender in connection with Buyer’s assumption of the Loan Documents.
          1.3 Buyer’s Deliveries. Concurrently with delivery of Buyer’s Deposit
or as soon thereafter as requested by Seller, Buyer shall execute, acknowledge
(where appropriate) and deposit into Escrow such other documents as may be
required by the Transaction Documents or requested by the Lender or Escrow
Agent.
     2. Opening and Close of Escrow.
          2.1 Opening of Escrow. Upon execution of this Agreement by Seller,
Buyer and Seller shall open Escrow by depositing with Escrow Agent a fully
executed original of this Agreement for use as escrow instructions. Escrow Agent
shall execute the Consent of Escrow Agent at the end of this Agreement and
deliver a fully executed consent to Buyer and Seller. If there is any
inconsistency between the provisions of the General Conditions and this
Agreement, the provisions of this Agreement shall control. Buyer and Seller
agree to execute additional escrow instructions not inconsistent with the terms
of this Agreement if reasonably required by Escrow Agent.
          2.2 Seller’s Deliveries. Prior to the Close of Escrow, Seller shall
execute, acknowledge (where appropriate) and deposit into Escrow applicable
certificates regarding federal and state withholding taxes, a grant deed (“Grant
Deed”) in the appropriate form conveying the Interest to Buyer, a general
assignment (the “General Assignment”) of all leases, contracts and intangibles
in the form attached hereto as Exhibit “C”, and a bill of sale, conveying
Seller’s personal property in the form attached hereto as Exhibit “D.”
          2.3 Close of Escrow. Escrow shall close on or before October 31, 2006
by: (i) filing for record the Grant Deed, the Loan Assumption Documents and such
other documents as may be necessary to procure Buyer’s Title Policy (as defined
below) and (ii) delivering funds, the General Assignment and other documents as
set forth in Section 5 IF AND ONLY IF (a) all funds and instruments required
pursuant to Sections 1 and 2 have been delivered to Escrow Agent; and (b) each
of the conditions precedent set forth in Section 3 has been, or upon such
closing shall be, satisfied or waived as provided in Section 3. Escrow Agent is
instructed to insert the Closing Date as the date of the Grant Deed and the
other Transaction Documents.
          2.4 Latest Closing. If Escrow has not closed by 5:00 p.m. on the
Business Day after the Closing Date, for any reason other than the default of
either Buyer or Seller under this Agreement, either party who is not then in
default may terminate Escrow and this Agreement by written notice to the other
party and to Escrow Agent. If this Agreement is so terminated for any reason
other than the default of Buyer or Seller hereunder, (i) Buyer and Seller shall
promptly execute and deliver any cancellation instructions reasonably requested
by Escrow Agent; (ii) Escrow Agent shall return Buyer’s Deposit (and all
interest accrued thereon) to Buyer; and (iii) Buyer and Seller shall be released
from their obligations under this Agreement, other than any obligations of Buyer
that survive termination of this Agreement. If all conditions to the Close of
Escrow have been satisfied or waived by the Closing Date and Buyer fails to
close Escrow, Seller shall, in addition to any other rights or remedies which
Seller may have, be entitled to retain Buyer’s Deposit pursuant to Section 6 and
to terminate this Agreement and, upon such termination, Seller shall be released
from all obligations under this Agreement.
     3. Conditions to Closing.
          3.1 Closing Conditions. This Agreement and the obligations of the
parties hereunder are subject to satisfaction or waiver (by the party in whose
favor the condition precedent has been established) of all the conditions
precedent set forth below.
               3.1.1 Review of Preliminary Report. Prior to the date hereof,
Seller has reviewed on behalf of the Buyer and approved the Preliminary Report,
the Permitted Exceptions and copies of all recorded documents described in the
Preliminary Report. If any new exceptions to title appear of record prior to the
Closing

 



--------------------------------------------------------------------------------



 



Date, Escrow Agent shall deliver to Seller and Buyer a supplemental preliminary
report (“Supplemental Report”) issued by Title Company, together with legible
copies of all recorded documents. Buyer shall have three (3) Business Days to
review and deliver to Seller and Escrow Agent notice of approval or disapproval
of any Supplemental Report; provided, however, that Buyer shall not unreasonably
withhold its approval of any items, including, without limitation, easements,
rights-of-way and other matters which do not have a material and adverse impact
on the value of the Interest. Buyer’s failure to deliver notice of disapproval
shall be deemed to be Buyer’s approval of any Supplemental Report. If Buyer
delivers notice of disapproval and Seller elects in its sole discretion to do
so, within five (5) Business Days of the delivery of Buyer’s notice, Seller may
elect by written notice to Buyer to remove (or otherwise cure in a manner
reasonably satisfactory to Buyer) any disapproved items at or prior to the
Closing Date. If Seller does not deliver such written notice to Buyer, Seller
shall be deemed to have elected not to remove (or otherwise cure) the
disapproved items. If Seller elects not to remove any such item(s), Buyer may
either waive its prior disapproval or terminate this Agreement by delivering a
written notice of termination to Seller within three (3) Business Days after
Seller’s election. If Buyer does not elect to terminate this Agreement as
provided above, Buyer shall be deemed to have waived its disapproval. If Buyer
so delivers notice of its election to terminate this Agreement, then this
Agreement shall terminate as provided in Section 2.4 above.
               3.1.2 Title Insurance. The Title Company shall be unconditionally
committed to issue, immediately following recording of the Grant Deed, a
customary policy of title insurance (“Title Policy”), with liability in the
amount of the Purchase Price and insuring fee title to the Interest vested in
Buyer. Buyer shall take title to the Interest subject to the Permitted
Exceptions.
               3.1.3 Intentionally deleted.
          3.2 Failure of Conditions Precedent. Sections 3.1.1 and 3.1.2 are for
Buyer’s benefit and may only be waived by Buyer. Section 3.1.3 is for the mutual
benefit of the parties and may only be waived by both Seller and Buyer. If any
of the foregoing conditions precedent are neither satisfied nor waived by the
Closing Date, then either party, if not then in default hereunder, may terminate
the Escrow and this Agreement in accordance with Section 2.4.
          3.3 Rescission Rights. Buyer may terminate this Agreement and obtain a
return of Buyer’s Deposit if he receives from the Manager, subsequent to the
date hereof, an environmental assessment, an engineering report, or Loan
Documents for the Property or modifications or amendments of any of the
Transaction Documents that, in Buyer’s sole reasonable discretion, contains
information that shows that the purchase of Interests is not appropriate for
Buyer. Any such termination notice shall be given within three (3) days after
receipt of the applicable document or will be deemed waived.
     4. Prorations, Fees and Costs.
          4.1 Prorations. All prorations of taxes, rental payments, other
expenses or reserves between Seller and Buyer shall be made subsequent to the
sale.
          4.2 Buyer’s Fees and Costs. Buyer will pay: (a) Escrow Agent’s Escrow
fee for the sale of the Interest, (b) all document-drafting and recording
charges, (c) a loan fee in the amount of one percent (1%) of the Loan Portion of
the Purchase Price (the “Loan Fee”) and other lender related charges, including
processing and legal fees, if any, (d) the cost of the Title Policy and any
title endorsements Buyer requests from the Title Company, and (e) City/County
Documentary Transfer Tax or similar charges in the amount Escrow Agent
determines to be required by law. In addition, Buyer will credit Seller for
other costs incurred by Seller. The total fees, costs and credit from Buyer will
be approximately $200,000 and are to be determined on the Closing Date. Any
final True Up between Buyer and Seller will take place after the Closing Date
and outside of escrow.
          4.3 Escrow Cancellation and Title Charges. If Escrow fails to close
due to Buyer’s default under this Agreement, Buyer shall pay all escrow
cancellation and title charges. If Escrow fails to close for any other reason
other than the foregoing, Seller shall pay any escrow cancellation and title
charges.

 



--------------------------------------------------------------------------------



 



     5. Distribution of Funds and Documents.
          5.1 Deposit of Funds. After the Opening of Escrow, all cash, if any,
received hereunder by Escrow Agent shall, until the Close of Escrow, be kept on
deposit with other escrow funds in Escrow Agent’s general escrow account(s), in
any state or national bank, and may be transferred to any other such general
escrow account(s).
          5.2 Disbursements. Escrow Agent at the Close of Escrow will hold for
personal pickup, or if requested, wire transfer to an account designated by the
party receiving such funds, the following: (i) to Seller, or order, the Cash
Portion of the Purchase Price, plus any proration or other credits to which
Seller will be entitled less any appropriate proration or other charges due
Buyer, (ii) to Seller or Lender, the Loan Fee and (iii) to Buyer, or order,
Buyer’s Deposit and any excess funds previously delivered to Escrow Agent by
Buyer. All other disbursements by Escrow Agent shall be made by checks of Escrow
Agent.
          5.3 Recorded Documents. Escrow Agent will cause the County or City
Recorder to mail the Grant Deed (and each other document which is herein
expressed to be, or by general usage is, recorded) after recordation, to the
grantee, beneficiary or person (i) acquiring rights under said document or
(ii) for whose benefit the document was acquired. At the Close of Escrow, Escrow
Agent will deliver to Seller a copy (conformed to show recording date) of the
Grant Deed and each document recorded to place title in the condition required
by this Agreement.
          5.4 Unrecorded Documents. At the Close of Escrow, Escrow Agent will
deliver by United States mail (or will hold for personal pickup, if requested)
each nonrecorded document received hereunder by Escrow Agent to the payee or
person acquiring rights under said document or for whose benefit said document
was acquired.
     6. Default.
          6.1 LIQUIDATED DAMAGES. IF ESCROW FAILS TO CLOSE DUE TO BUYER’S
DEFAULT, IT IS AGREED THAT THE AMOUNT OF BUYER’S DEPOSIT (TOGETHER WITH INTEREST
THEREON) SHALL BE RETAINED AND ACCEPTED BY MANAGER AS LIQUIDATED DAMAGES AND NOT
AS A PENALTY AND SELLER SHALL BE RELEASED FROM ITS OBLIGATION OF SELLING THE
INTEREST TO BUYER. IT IS AGREED THAT SAID AMOUNT CONSTITUTES A REASONABLE
ESTIMATE OF THE DAMAGES TO SELLER PURSUANT TO CALIFORNIA CIVIL CODE SECTION 1671
ET SEQ. THE PARTIES FURTHER ACKNOWLEDGE AND AGREE THAT THE AMOUNT OF LIQUIDATED
DAMAGES IS FAIR AND REASONABLE CONSIDERING ALL OF THE FACTS AND CIRCUMSTANCES
EXISTING ON THE DATE OF THIS AGREEMENT, INCLUDING THE RELATIONSHIP OF SUCH
AMOUNT TO THE RANGE OF HARM TO SELLER THAT COULD BE ANTICIPATED, AND THE
ANTICIPATION THAT PROOF OF CAUSATION, FORESEEABILITY AND ACTUAL DAMAGES WOULD BE
COSTLY AND/OR IMPRACTICAL. BUYER AND SELLER AGREE THAT IT IS IMPOSSIBLE OR
IMPRACTICAL TO PRESENTLY PREDICT WHAT MONETARY DAMAGES WOULD BE SUFFERED IN SUCH
EVENT. BUYER DESIRES TO LIMIT THE MONETARY DAMAGES FOR WHICH BUYER MIGHT BE
LIABLE HEREUNDER AND BUYER AND SELLER AND MANAGER DESIRE TO AVOID THE COSTS AND
DELAYS THEY WOULD INCUR IF A LAWSUIT WERE COMMENCED TO COLLECT DAMAGES AND
THEREFORE AGREE THAT SUCH LIQUIDATED DAMAGES SHALL CONSTITUTE THEIR SOLE AND
EXCLUSIVE REMEDY IF ESCROW FAILS TO CLOSE DUE TO BUYER’S DEFAULT. BY INITIALING
THIS PROVISION BELOW, THE PARTIES SPECIFICALLY CONFIRM THE ACCURACY OF SUCH
FACTS, THE FACT THAT THEY POSSESS APPROXIMATELY EQUAL BARGAINING STRENGTH AND
SOPHISTICATION AND THE FACT THAT EACH OF THEM WAS REPRESENTED BY COUNSEL WHEN
ENTERING INTO THIS AGREEMENT, WHICH COUNSEL EXPLAINED THE CONSEQUENCES OF THIS
SECTION TO THEM AT THE TIME THIS AGREEMENT WAS MADE. NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT ANY OBLIGATIONS OF BUYER OTHER THAN A DEFAULT CAUSING
ESCROW TO FAIL TO CLOSE THAT SURVIVE THE CLOSE OF ESCROW OR EARLY TERMINATION OF
THIS AGREEMENT AND SELLER SHALL HAVE THE RIGHT TO PURSUE ANY CAUSE OF ACTION IT
MAY HAVE AGAINST BUYER FOR BUYER’S FAILURE TO PERFORM ANY OTHER COVENANT UNDER
THE TRANSACTION DOCUMENTS OR UNDER THIS AGREEMENT AFTER THE CLOSE OF ESCROW

 



--------------------------------------------------------------------------------



 



OR EARLIER TERMINATION OF THIS AGREEMENT. BY THE ACT OF AN AUTHORIZED
REPRESENTATIVE OF EACH PARTY AFFIXING HIS OR HER INITIALS HEREIN, EACH PARTY
SPECIFICALLY CONFIRMS THE ACCURACY OF THE ABOVE STATEMENTS AND ITS AGREEMENT
WITH THEM.

         
/s/ RH
      /s/ LR
 
       
Seller’s Initials
      Buyer’s Initials

     7. Buyer Representations and Warranties.
          7.1 No Concern of Escrow Agent. Escrow Agent shall have no concern
with, or liability or responsibility for, this Section.
          7.2 PURCHASE AS-IS. AS FURTHER PROVIDED IN THE MEMORANDUM, BUYER
REPRESENTS AND WARRANTS THAT IT IS RELYING SOLELY UPON ITS OWN INSPECTIONS,
INVESTIGATIONS AND ANALYSES OF THE PROPERTY IN ENTERING INTO THIS AGREEMENT AND
BUYER IS NOT RELYING IN ANY WAY UPON ANY REPRESENTATIONS, STATEMENTS,
AGREEMENTS, WARRANTIES, STUDIES, REPORTS, DESCRIPTIONS, GUIDELINES OR OTHER
INFORMATION OR MATERIAL FURNISHED BY SELLER OR ITS REPRESENTATIVES, WHETHER ORAL
OR WRITTEN, EXPRESS OR IMPLIED, OF ANY NATURE WHATSOEVER REGARDING ANY SUCH
MATTERS AND IS PURCHASING THE INTEREST AND ALL PERSONAL PROPERTY IN AN “AS-IS”
CONDITION. BUYER IS A SOPHISTICATED AND EXPERIENCED REAL ESTATE INVESTOR AND
WILL RELY ENTIRELY UPON ITS OWN INDEPENDENT INVESTIGATION AND REVIEW OF THE
PROPERTY. BUYER ACKNOWLEDGES THAT, PRIOR TO THE DATE OF THIS AGREEMENT, BUYER
HAS HAD THE OPPORTUNITY TO CONDUCT ANY AND ALL PHYSICAL INSPECTIONS OF THE
PROPERTY AS BUYER DEEMS NECESSARY, TO REVIEW AND APPROVE EACH OF THE TRANSACTION
DOCUMENTS, TO REVIEW AND APPROVE (I) THE OPERATING STATEMENTS FOR THE PROPERTY
FOR THE MOST RECENT 12 MONTHS, (II) A CURRENT TENANT RENT ROLL, AND (III) THE
MOST RECENT PROPERTY TAX BILLS, AND TO CONDUCT SUCH OTHER TESTS, INVESTIGATIONS
AND REVIEW AS BUYER DEEMS NECESSARY. BUYER ACKNOWLEDGES THAT SELLER ONLY
RECENTLY ACQUIRED THE PROPERTY AND HAS LIMITED KNOWLEDGE REGARDING THE CONDITION
OF THE PROPERTY.
          7.3 NO TAX REPRESENTATIONS. AS FURTHER PROVIDED IN THE ADDENDUM, BUYER
REPRESENTS AND WARRANTS THAT IT IS NOT RELYING UPON ANY ADVICE OR ANY
INFORMATION OR MATERIAL FURNISHED BY SELLER OR ITS REPRESENTATIVES, WHETHER ORAL
OR WRITTEN, EXPRESSED OR IMPLIED, OF ANY NATURE WHATSOEVER REGARDING ANY TAX
MATTERS, INCLUDING WITHOUT LIMITATION, A DECISION BY BUYER TO EFFECT A
TAX-DEFERRED EXCHANGE UNDER INTERNAL REVENUE CODE SECTION 1031, AS AMENDED.
BUYER FURTHER REPRESENTS AND WARRANTS THAT IT HAS INDEPENDENTLY OBTAINED ADVICE
FROM ITS OWN INDEPENDENT LEGAL COUNSEL AND/OR TAX ACCOUNTANT REGARDING ANY SUCH
TAX-DEFERRED EXCHANGE, INCLUDING, WITHOUT LIMITATION, WHETHER THE ACQUISITION OF
THE INTEREST PURSUANT TO THIS AGREEMENT MAY QUALIFY AS PART OF A TAX-DEFERRED
EXCHANGE, AND BUYER IS RELYING SOLELY ON SUCH ADVICE.
          7.4 Commissions. The parties mutually warrant and covenant that Seller
will be responsible for paying any commission or finder’s fees on account of
this transaction.
          7.5 Intentionally deleted.
     8. General Provisions.
          8.1 Interpretation. The use herein of (i) one gender includes the
masculine and the feminine, (ii) the singular number includes the plural,
whenever the context so requires and (iii) the words I and me include we and us
if Buyer is more than one person. Captions in this Agreement are inserted for
convenience of reference only

 



--------------------------------------------------------------------------------



 



and do not define, describe or limit the scope or the intent of this Agreement
or any of the terms hereof. All exhibits referred to herein and attached hereto
are incorporated by reference. This Agreement together with the other
Transaction Documents contain the entire agreement between the parties relating
to the transactions contemplated hereby, and all prior or contemporaneous
agreements, understandings, representations and statements, oral or written, are
merged herein.
          8.2 Modification. No modification, waiver, amendment, discharge or
change of this Agreement shall be valid unless the same is in writing and signed
by the party against which the enforcement thereof is or may be sought.
          8.3 Cooperation. Buyer and Seller acknowledge that it may be necessary
to execute documents other than those specifically referred to herein to
complete the acquisition of the Interest as provided herein. Buyer and Seller
agree to cooperate with each other in good faith by executing such other
documents or taking such other action as may be reasonably necessary to complete
this transaction in accordance with the parties’ intent evidenced in this
Agreement.
          8.4 Assignment. Buyer shall not assign its rights under this Agreement
except for Accommodator without first obtaining Seller’s written consent, which
consent may be withheld in Seller’s sole and absolute discretion. No such
assignment shall operate to release the assignor from the obligation to perform
all obligations of Buyer hereunder. Seller shall have the absolute right to
assign its rights and obligations under this Agreement.
          8.5 Notices. Unless otherwise specifically provided herein, all
notices, demands or other communications given hereunder shall be in writing and
shall be addressed as follows:
If to Seller, to:
Triple Net Properties, LLC, Manager
1551 N. Tustin Avenue, Suite 200
Santa Ana, California 92705
Attn: Anthony W. Thompson, Chairman and Chief Executive Officer
If to Buyer, to Buyer’s Address. Either party may change such address by written
notice to Escrow Agent and the other party. Unless otherwise specifically
provided for herein, all notices, payments, demands or other communications
given hereunder shall be deemed to have been duly given and received: (i) upon
personal delivery, or (ii) as of the third business day after mailing by United
States registered or certified mail, return receipt requested, postage prepaid,
addressed as set forth above, or (iii) the immediately succeeding Business Day
after deposit with Federal Express or other similar overnight delivery system.
          8.6 Eminent Domain. If, prior to the Close of Escrow, all of the
Property is taken or appropriated by any public or quasi-public authority under
the power of eminent domain or Seller receives actual notice of any pending or
threatened condemnation proceedings affecting all of the Property, then Buyer
may terminate this Agreement without further liability hereunder and the parties
shall proceed in accordance with Section 2.4. In the event of a partial taking
of the Property or the threatened partial taking of the Property with respect to
which Seller has received actual notice that materially and adversely affects
the ability to operate the Property for the purposes it is currently operated,
then Buyer can elect to either (a) terminate this Agreement in accordance with
Section 2.4, or (b) purchase the Interest with a reduction in the Purchase Price
in an amount equal to condemnation award received from the condemning authority
with respect to the Interest. In the event of a threatened taking or a lack of
finality of any proceedings to determine the award in an actual taking, Escrow
shall close and Seller shall assign to Buyer its interest in any condemnation
award with respect to the Interest made by the governmental entity.
          8.7 Loss or Damage. Buyer shall have no right to terminate this
Agreement in the event of any loss or damage to the Property, provided that
Buyer shall have the right to receive an assignment of any insurance proceeds
received by Seller with respect to such loss upon the Close of Escrow. The
parties acknowledge and agree in no event shall the Close of Escrow be extended
due to any such loss or damage. Notwithstanding the foregoing, the assignment of
any insurance proceeds as provided herein shall not include any proceeds
received for items not related to the physical condition of the Property, such
as proceeds from Seller’s business interruption insurance, if any.

 



--------------------------------------------------------------------------------



 



          8.8 Periods of Time. All time periods referred to in this Agreement
include all Saturdays, Sundays and state or United States holidays, unless
Business Days are specified, provided that if the date or last date to perform
any act or give any notice with respect to this Agreement falls on a Saturday,
Sunday or state or national holiday, such act or notice may be timely performed
or given on the next succeeding Business Day.
          8.9 Counterparts. This Agreement may be executed in counterparts, all
of which when taken together shall be deemed fully executed originals.
          8.10 Attorneys’ Fees. If either party commences litigation for the
judicial interpretation, enforcement, termination, cancellation or rescission
hereof, or for damages (including liquidated damages) for the breach hereof
against the other party, then, in addition to any or all other relief awarded in
such litigation, the substantially prevailing party therein shall be entitled to
a judgment against the other for an amount equal to reasonable attorneys’ fees
and court and other costs incurred.
          8.11 Joint and Several Liability. If any party consists of more than
one person or entity, the liability of each such person or entity signing this
Agreement shall be joint and several.
          8.12 Choice of Law. This Agreement shall be construed and enforced in
accordance with the laws of the State where the Property is located, without
regard to its conflicts of laws principles.
          8.13 Time. Time is of the essence with respect to all dates set forth
in this Agreement.
          8.14 Third Party Beneficiaries. Buyer and Seller do not intend to
benefit any party (including any other Tenants in Common) that is not a party to
this Agreement and no such party shall be deemed to be a third party beneficiary
of this Agreement or any provision hereof.
          8.15 Severability. If any term, covenant, condition, provision or
agreement herein contained is held to be invalid, void or otherwise
unenforceable by any court of competent jurisdiction, such fact shall in no way
affect the validity or enforceability of the other portions of this Agreement.
          8.16 Election to Effect an Internal Revenue Code Section 1031
Exchange. In the event Buyer so elects, Seller agrees to accommodate Buyer in
effecting a tax-deferred exchange under Internal Revenue Code Section 1031, as
amended. Buyer shall have the right to elect a tax-deferred exchange at any time
prior to the Closing Date. If Buyer elects to effect a tax-deferred exchange,
Seller agrees to execute revised or additional escrow instructions, documents,
agreements, or instruments to effect the exchange, provided that Seller shall
incur no additional costs, expenses, fees or liabilities, nor shall the closing
be delayed, as a result of the exchange. Buyer may assign this Agreement to an
accommodator in order to effect such exchange and, thereafter, such assignee
will perform Buyer’s obligations under this Agreement.
          8.17 Binding Agreement. Subject to any limitation on assignment set
forth herein, all terms of this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the parties hereto and their respective legal
representatives, successors and assigns.
          8.18 ARBITRATION OF DISPUTES.
               8.18.1 ALL CLAIMS SUBJECT TO ARBITRATION. ANY DISPUTE,
CONTROVERSY OR OTHER CLAIM ARISING UNDER, OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, OR ANY AMENDMENT THEREOF, OR THE
BREACH OR INTERPRETATION HEREOF OR THEREOF, SHALL BE DETERMINED AND SETTLED BY
BINDING ARBITRATION IN THE COUNTY OF ORANGE, STATE OF CALIFORNIA, IN ACCORDANCE
WITH TITLE 9 OF THE CALIFORNIA CIVIL CODE AND THE CODE OF CIVIL PROCEDURE,
INCLUDING SPECIFICALLY CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 1283.05 AND
1283.1, AND THE RULES AND PROCEDURES OF THE AMERICAN ARBITRATION

 



--------------------------------------------------------------------------------



 



ASSOCIATION. THE SUBSTANTIALLY PREVAILING PARTY SHALL BE ENTITLED TO AN AWARD OF
ITS REASONABLE COSTS AND EXPENSES INCLUDING BUT NOT LIMITED TO ATTORNEY’S FEES
AND COSTS. ANY AWARD RENDERED THEREIN SHALL BE FINAL AND BINDING ON EACH AND ALL
OF THE PARTIES THERETO AND THEIR PERSONAL REPRESENTATIVES, AND JUDGMENT MAY BE
ENTERED THEREON IN ANY COURT OF COMPETENT JURISDICTION.
               8.18.2 WAIVER OF LEGAL RIGHTS. BY INITIALING IN THE SPACE BELOW,
THE PARTIES ACKNOWLEDGE AND AGREE TO HAVE ANY DISPUTE ARISING OUT OF THE MATTERS
INCLUDED IN THIS ARTICLE DECIDED BY NEUTRAL ARBITRATION AS PROVIDED UNDER
CALIFORNIA LAW AND THAT THEY ARE WAIVING ANY RIGHTS THEY MAY POSSESS TO HAVE THE
DISPUTE LITIGATED IN A COURT OR BY JURY TRIAL. THE PARTIES FURTHER ACKNOWLEDGE
AND AGREE THAT THEY ARE WAIVING THEIR JUDICIAL RIGHTS TO DISCOVERY AND APPEAL
EXCEPT TO THE EXTENT SUCH RIGHTS ARE SPECIFICALLY INCLUDED IN THIS ARTICLE. IF
EITHER PARTY REFUSES TO SUBMIT TO ARBITRATION AFTER EXECUTION OF THIS AGREEMENT
AND INITIALING BELOW, SUCH PARTY MAY BE COMPELLED TO ARBITRATE UNDER THE
AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. EACH PARTY’S AGREEMENT TO
THIS ARTICLE IS VOLUNTARY. THE PARTIES HAVE READ AND UNDERSTAND THE FOREGOING
AND AGREE TO SUBMIT DISPUTES ARISING OUT OF THE MATTERS INCLUDED IN THIS ARTICLE
TO NEUTRAL ARBITRATION.

         
/s/ RH
      /s/ LR
 
       
Seller’s Initials
      Buyer’s Initials

          8.19 ACCEPTANCE OR REJECTION OF BUYER’S OFFER. THIS AGREEMENT DOES NOT
CONSTITUTE AN OFFER OF ANY KIND BY SELLER AND SHALL NOT BIND SELLER UNLESS DULY
EXECUTED AND DELIVERED BY SELLER. TO SUBMIT AN OFFER, BUYER SHALL DELIVER TO
ESCROW AGENT (1) THREE COMPLETED AND EXECUTED ORIGINALS OF THIS AGREEMENT
(2) CASH IN THE AMOUNT OF BUYER’S DEPOSIT AND (3) THE PURCHASER QUESTIONNAIRE.
SELLER SHALL HAVE 15 DAYS TO EITHER ACCEPT OR REJECT BUYER’S OFFER. IF SELLER
DOES NOT ACCEPT BUYER’S OFFER WITHIN SUCH 15-DAY PERIOD, THE OFFER SHALL BE
DEEMED REJECTED. IN THE EVENT THE OFFER IS REJECTED, BUYER’S DEPOSIT SHALL BE
RETURNED TO BUYER WITHOUT INTEREST AND THIS AGREEMENT SHALL NOT BECOME
EFFECTIVE.
[BALANCE OF PAGE INTENTIONALLY BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed as of the Effective
Date.
SELLER:
NNN 3500 Maple VF 2003, LLC,
a Delaware limited liability company,

              By:   Triple Net Properties, LLC,
a Virginia limited liability company,
Manager    
 
           
 
  By:   /s/ Richard T. Hutton, Jr.    
 
           
 
  Name:   Richard T. Hutton, Jr    
 
           
 
  Title:   Executive Vice President    
 
           

Dated: 10/20, 2006
BUYER:
NNN 3500 Maple, LLC,
a Delaware limited liability company,

              By:   Triple Net Properties, LLC,
a Virginia limited liability company,
Manager    
 
           
 
  By:   /s/ Louis Rogers    
 
           
 
  Name:   Louis Rogers    
 
           
 
  Title:   President    
 
           

Dated: 10/20, 2006
PARTIES MUST ALSO INITIAL SECTIONS 6.1 AND 8.18.2
BUYER MUST ALSO INITIAL FRONT PAGE

 